DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary

Claims 1-3, 7, 9, 12-15, 19, and 20 have been amended.  Claim 11 has been canceled.  Now claims 1-10 and 12-20 are pending in the application.    

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-10 and 12-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter as per the Non-Final Communications of 6/1/2020:  
“After further search and consideration, none of the references searched, taught or suggested the following limitations of claim 1:  establishing a lifetime indicating span of consumers’ interest in the content item; producing a valuation function for calculating a market value of the content item during its lifetime by finding and ranking nearest one or more previously processed content items having the 
	
	Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as collecting, analyzing, and transmitting information for the purposes adapting, by the processor, using edge cutting, the defined valuation function according to the determined market response for continually correcting the market values of the plurality of digital content items by learning from the determined market response, wherein the market values are dynamically varying based on the continual correction and are streamed along with the plurality of digital content items in real-time to the consumers over the network, are integrated into a practical application, as the additional elements apply the judicial exception in a meaningful way by dynamically updating digital content items with their market values in real time, as pointed out in Applicant’s Arguments of 2/12/2021 on pgs. 14-15. Thus independent Claims 1 and 13 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as the Claims are integrated into a practical application and thus eligible under 35 USC §101.  
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Cole, James, “Economic Issues of Intellectual Property Rights and Pricing for Digital Information on Computer Networks”, San Jose State University, May 1996, Pages  1-109.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624